Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a roller bearing comprising spherical rolling elements as well as rolling element guide surfaces as required by claim 13 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 recites within 0.6 mm of the bearing ring has a Vickers hardness of 670. This language is confusing as a volume within 0.6 mm of the bearing ring includes the entire bearing ring. For purposes of examination, this limitation will be interpreted to mean “within 0.6 mm of an outer surface of the bearing ring has a Vickers hardness of 670”.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/160836 (“Colynuck”) in view of US Patent No. 5,165,804 (“Fisher”).
Regarding claim 1, Colynuck teaches a method of treating a bearing ring (para. [0002], wherein the ring is interpreted as inner ring 14), the method comprising: (i) applying a heat treatment to the bearing ring (figs. 1 & 2; paras. [0017] & [0021]); (ii) applying a nitriding treatment to a raceway, rolling element guide surfaces located adjacent to the raceway (fig. 2, paras. [0017] & [0022]-[0023]). Colynuck teaches to perform the nitriding step on the surfaces configured to undergo rolling or sliding contact with another component, which includes the raceways 15 and rolling element guide surfaces 28/30.
Colynuck fails to explicitly teach the inner ring comprising cage pilot surfaces. However, this would have been obvious in view of Fisher.
Fisher is directed to bearings (col. 1 lines 6-9). In order to better achieve the cages function, it is known to provide cage pilot surfaces on each side of the rolling element to guide the cage (fig. 1, col. 3 lines 58-68). The radial clearance between the cage guide surfaces and the cage is close, on the order of 0.01 inches (col. 1 lines 56-68).
In this case, both Colynuck and Fisher are directed to bearings with cages. Fisher teaches one of skill in the art that providing cage guide surfaces on one of the rings and on each side of the rolling element keeps the cage nearly coaxial with the bearing, which improves uniformity of spacing and reduces vibration or wobbling. Since Colynuck has radially facing surfaces on the top of the inner ring, it would be predictable and obvious to shape the cage such that a small clearance is formed between the radially facing surfaces and the cage. This will predictably help spacing and reduce vibration and wobbling.
Further, since these surfaces may contact the cage, it would be obvious to apply the nitriding treatment to them (Colynuck, para. [0017]; Fisher, col. 3 line 58 – col. 4 line 28).
Regarding claim 2, Colynuck further teaches the bearing ring is formed from M50NIL steel (paras. [0028] & [0030]).
Regarding claim 9, Colynuck further teaches step (ii) produces a case-hardened outer surface layer having a thickness of at least 0.15 mm (para. [0023]).
Regarding claim 13, the embodiment of Colynuck used in the rejection of claim 1 fails to explicitly teach the bearing ring is used in a bearing assembly including spherical bearing rolling elements. However, Colynuck teaches that the method can be applied to other types of bearings such as spherical bearings (para. [0018]). Thus, it would be predictable and obvious to modify the bearing of Colynuck et al. such that it comprises spherical rolling elements.
Regarding claim 14, the embodiment of Colynuck used in the rejection of claim 1 fails to explicitly teach the bearing ring is installed in a bearing assembly including barrel-shaped rolling elements and a bearing cage that supports the barrel-shaped rolling elements. However, Colynuck teaches that the method can be applied to other types of bearings such as barrel-shaped rolling elements (para. [0018]). Thus, it would be predictable and obvious to modify the bearing of Colynuck et al. such that it comprises barrel-shaped rolling elements.
 Claim 14 also recites a clearance defined between the bearing cage and the cage pilot surfaces is less than 1.0 mm - 2.0 mm. Colynuck et al. teaches the clearance being on the order or 0.01 inches or .25 mm (Fisher, col. 1 lines 56-65).
Regarding claim 15, Colynuck further teaches the bearing ring excludes titanium (paras. [0029]-[0034]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Colynuck et al. as applied to claim 1 above, and further in view of US Patent No. 5,531,836 (“Dezzani”).
Regarding claim 3, Colynuck fails to explicitly teach step (i) includes heating the bearing ring to at least 1000°C for at least 25 hours. However, this would have been obvious in view of Dezzani. 
Dezzani is directed to rolling bearings formed of steel and having increased fatigue life and corrosion resistance (col. 1 lines 5-9 & 60-67). Dezzani teaches the steel undergoing a heat treatment between 1400-1800 degrees F (760-982 degrees C) for 2-70 hours (col. 3 lines 15-23). This heat treatment will increase the surface layer of the bearing rings (col. 3 lines 24-30).
In this case, Colynuck et al. teaches to subject the steel rings of a bearing to a heat treatment but is silent as to the specifics of the heat treatment. Dezzani teaches a known heat 
Given the above modification, since 2-70 hours overlap with the claimed hours, a prima facie case of obviousness exists. Further, 1000+ degrees Celsius is prima facie obvious over 760-982 degrees Celsius because one skilled in the art would expect the heat treatment at 982 degrees Celsius and 1000 degrees Celsius to have the result. See MPEP 2144.05(I). Also see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Colynuck et al. as applied to claim 1 above, and further in view of USPGPub No. 2013/0306194 (“Chin”).
Regarding claim 4, Colynuck teaches step (ii) includes heating the bearing ring to at least 490°C (para. [0023]). However, Colynuck et al. fail to explicitly teach for at least 80 hours.
Chin is directed to rolling bearings formed of steel, such as M50 steel (paras. [0002] & [0010]). Chin teaches to subject the steel to a nitriding treatment, after a prior heat treatment, by heating the parts to 400-600 degrees Celsius for about 40-80 hours (paras. [0041]-[0043] & [0052]).
In this case, both Colynuck et al. and Chin teach bearing parts formed of the same or similar steel alloy, and, after a prior heat treatment, performing a nitriding treatment to the parts at a temperature of at least 490 degrees Celsius. Chin teaches it is predictable for the nitriding treatment to last for about 40-80 hours and that this time frame will sufficiently harden the parts. Thus, it would be obvious to perform the nitriding treatment of Colynuck et al. for about 40-80 hours. Since the range taught by Chin touches the claimed range, a prima facie case of obviousness exists.
Regarding claims 10 and 11, Colynuck et al. fail to explicitly teach applying a finishing treatment to the bearing ring after step (ii), and, the finishing treatment removes at least 0.05 mm of the case-hardened outer surface layer. However, this woiuld have been obvious in view of Chin.
Chin is directed to rolling bearings formed of steel, such as M50 steel (paras. [0002] & [0010]). Chin teaches to subject the steel to a nitriding treatment, after a prior heat treatment, by heating the parts to 400-600 degrees Celsius for about 40-80 hours (paras. [0041]-[0043] & [0052). When producing the bearing parts from stock material, Chin teaches to produce the parts at least .01 inch oversized (paras. [0034] & [0048]). After the nitriding treatment, Chin teaches to perform a finishing treatment on the rolling bearing parts via grinding, etc., in order to transform the parts into the correct form and dimensions (paras. [0045] & [0053]).
In this case, both Colynuck et al. and Chin teach bearing parts formed of the same or similar steel alloy, and, after a prior heat treatment, performing a nitriding treatment to the parts. Chin teaches that it is predictable to initially form the bearing parts at least .01 inches oversized and to perform a finishing treatment after the nitriding treatment in order to transform the parts into the correct form and dimensions. Colynuck further teaches that it would be predictable to perform this treatment (para. [0025]). Thus, it would be predictable to initially form the bearing rings of Colynuck et al. oversized by .01 inches and to machine the outer surface of the bearing ring after the nitriding treatment in order to transform the parts into the correct form and dimensions.
Given the above modification, one of skill in the art will appreciate that due to the bearing rings being initially oversized, that the finishing treatment will remove at least .05 mm.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Colynuck et al. as applied to claim 1 above, and further in view of USPGPub No. 2014/0182747 (“McCoy”).
Regarding claim 5, Colynuck teaches that only certain surfaces can receive the nitriding treatment, however, Colynuck et al. fails to explicitly teach applying a masking treatment to the bearing ring between steps (i) and (ii). However, this would have been obvious in view of McCoy.

In this case, both Colynuck et al. and McCoy are directed to performing nitriding treatments on bearing parts. Colynuck teaches that a nitriding treatment can only be applied to surfaces that undergo rolling or sliding contact. However, Colynuck is silent as to how to prevent other surfaces from receiving the nitriding treatment. McCoy teaches that it is known to mask surfaces that are not configured to receive the nitriding treatment. Thus, it would be predictable that masking a surface of the bearing of Colynuck et al. will prevent that surface from being hardened. Therefore, between steps (i) and (ii), it would be obvious to mask the surfaces of the inner ring that are not configured to be in rolling or sliding contact (i.e. all surfaces except the raceway, the rolling element guide surfaces, and the cage pilot surfaces).
Regarding claim 6, as detailed in the rejection to claim 5 above, Colynuck et al. teaches the masking treatment is applied only to areas of the bearing ring away from: the raceway, the rolling element guide surfaces, and the cage pilot surfaces; such that the raceway, the rolling element guide surfaces, and the cage pilot surfaces are exposed for step (ii).
Regarding claim 7, as detailed in the rejection to claim 1 above, Colynuck et al. further teaches the cage pilot surfaces and the rolling element guide surfaces are each defined on radially outwardly extending shoulders of the bearing ring (fig. 1 of Colynuck wherein the surfaces are formed on a portion of the inner race that extends radially outward with respect to the raceway 15).
Regarding claim 8, as detailed in the rejection to claim 1 above, Colynuck et al. further teaches the cage pilot surfaces excludes axially outward facing surfaces of the radially outwardly extending shoulders (fig. 1 of Colynuck wherein the cage pilot surfaces are radially facing surfaces).
Regarding claim 9, assuming Colynuck et al. fails to explicitly teach step (ii) produces a case-hardened outer surface layer having a thickness of at least 0.15 mm, this limitation would have been obvious in view of McCoy.

In this case, both Colynuck et al. and McCoy are directed to performing nitriding treatments on bearing parts formed of the same or similar steel alloys. McCoy teaches that it is predictable for the nitriding treatment to result in a case depth of .2 mm or more. Thus, it would be obvious to modify the nitriding step of Colynuck et al. such that the step results in a case depth of at least .2 mm.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colynuck et al. as applied to claim 1 above, and further in view of US Patent No. 5,855,531 (“MItamura”).
Regarding claim 12, Colynuck further teaches the raceway, the rolling element guide surfaces, and the cage pilot surfaces have a Vickers hardness greater than 800 HV0.3 at a depth of less than 0.3 mm from an outer surface of the raceway, the rolling element guide surfaces, and the cage pilot surfaces (para. [0023]).
Colynuck et al. fails to explicitly teach recites a base material hardness within 0.6 mm of the bearing ring has a Vickers hardness of 670 after step (i). However, this would have been obvious in view of Mitamura.
Mitamura is directed to constructing roller bearings (col. 4 lines 19-35). Mitamura teaches subjecting a steel alloy component of the bearing to a heating treatment, such as a carburizing process (figs. 4A & 4B; col. 4 lines 25-35; col. 5 lines 20-35; col. 7 lines 48-63). MItamura teaches the he hardness of the components will vary depending on the tempering temperature (figs. 1-3, col. 11 lines 42 – col. 12 line 25). Depending on the tempering temperatures in the experiments, the Vickers hardness of the steel component ranged from about 600-800 (figs. 1-3). 
In this case, both Colynuck et al. and Mitamura are directed to subjecting a steel bearing component to a heat treatment. Colynuck et al. is silent as to the heat treatment and the hardness of the component after the heat treatment. Mitamura teaches heat treatments . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Colynuck in view of Fisher, Mitamura, McCoy, and Chin.
Regarding claim 16, Colynuck teaches a method of forming a bearing ring (para. [0002], wherein the ring is interpreted as inner ring 14), the method comprising: (i) applying a heat treatment to the bearing ring formed from M50NIL steel (figs. 1 & 2; paras. [0017], [0021], [0028] & [0030]); (ii) pre-grinding the entire bearing ring (para. [0025]); and (iv) applying a nitriding treatment to the bearing ring to form a case- hardened outer layer surface on the raceway and the predetermined area, such that the raceway and the predetermined area have a Vickers hardness greater than 800 HV0.3 at a depth of less than 0.3 mm from an outer surface of the raceway and the predetermined area (fig. 2, paras. [0017] & [0022]-[0023]).
Colynuck further teaches the predetermined area includes radially extending shoulders forming rolling element guide surfaces (fig. 1, wherein shoulders extending radially outward from raceway 15 comprise rolling element guide surfaces 28 & 30; paras. [0014] & [0016]). 
Colynuck et al. fail to explicitly teach the radially extending shoulders including cage pilot surfaces. However, this would have been obvious in view of Fisher.
Fisher is directed to bearings (col. 1 lines 6-9). In order to better achieve the cages function, it is known to provide cage pilot surfaces on each side of the rolling element to guide the cage (fig. 1, col. 3 lines 58-68). The radial clearance between the cage guide surfaces and the cage is close, on the order of 0.01 inches (col. 1 lines 56-68).
In this case, both Colynuck and Fisher are directed to bearings with cages. Fisher teaches one of skill in the art that providing cage guide surfaces on one of the rings and on each side of the rolling element keeps the cage nearly coaxial with the bearing, which improves uniformity of spacing and reduces vibration or wobbling. Since Colynuck has radially facing surfaces on the top of shoulders of the inner ring, it would be predictable and obvious to shape the cage such 
Further, since these surfaces may contact the cage, it would be obvious to apply the nitriding treatment to them (Colynuck, para. [0017]; Fisher, col. 3 line 58 – col. 4 line 28).
Colynuck et al. fails to explicitly teach applying the heat treatment such that a base material hardness within 0.6 mm of an outer surface of the bearing ring has a Vickers hardness of 670. However, this would have been obvious in view of Mitamura.
Mitamura is directed to constructing roller bearings (col. 4 lines 19-35). Mitamura teaches subjecting a steel alloy component of the bearing to a heating treatment, such as a carburizing process (figs. 4A & 4B; col. 4 lines 25-35; col. 5 lines 20-35; col. 7 lines 48-63). MItamura teaches the he hardness of the components will vary depending on the tempering temperature (figs. 1-3, col. 11 lines 42 – col. 12 line 25). Depending on the tempering temperatures in the experiments, the Vickers hardness of the steel component ranged from about 600-800 (figs. 1-3). 
In this case, both Colynuck et al. and Mitamura are directed to subjecting a steel bearing component to a heat treatment. Colynuck et al. is silent as to the heat treatment and the hardness of the component after the heat treatment. Mitamura teaches heat treatments comprising differing tempering temperatures and teaches it is predictable to adjust the Vickers hardness of the component from about 600-800 depending on the tempering temperature. Thus, it would be obvious to modify Colynuck et al. such that the heat treatment is either Heat Treatment I or Heat Treatment II as taught by Mitamura, and the tempering temperature is select which results in a Vickers hardness of about 670.
Colynuck et al. fail to explicitly teach masking portions of the bearing ring except for a raceway and a predetermined area directly adjacent to the raceway. However, this would have been obvious in view of McCoy.
McCoy is directed to manufacturing bearing components (para. [0002]). McCoy also teaches to subject the components to a nitriding treatment (para. [0012]). McCoy teaches that if portions of the component surfaces can be masked if they are not required to be nitrided (para. [0014]).

Colynuck et al. fail to explicitly teach applying a finishing treatment to the bearing ring, such that a thickness of the case-hardened outer layer surface is reduced by 20% - 40%. However, this would have been obvious in view of Chin.
Chin is directed to rolling bearings formed of steel, such as M50 steel (paras. [0002] & [0010]). Chin teaches to subject the steel to a nitriding treatment, after a prior heat treatment, by heating the parts to 400-600 degrees Celsius for about 40-80 hours (paras. [0041]-[0043] & [0052). When producing the bearing parts from stock material, Chin teaches to produce the parts at least .01 inch oversized (paras. [0034] & [0048]). After the nitriding treatment, Chin teaches to perform a finishing treatment on the rolling bearing parts via grinding, etc., in order to transform the parts into the correct form and dimensions (paras. [0045] & [0053]).
In this case, both Colynuck et al. and Chin teach bearing parts formed of the same or similar steel alloy, and, after a prior heat treatment, performing a nitriding treatment to the parts. Chin teaches that it is predictable to initially form the bearing parts at least .01 inches oversized and to perform a finishing treatment after the nitriding treatment in order to transform the parts into the correct form and dimensions. Colynuck further teaches that it would be predictable to perform this treatment (para. [0025]). Thus, it would be predictable to initially form the bearing rings of Colynuck et al. oversized by over .01 inches and to machine the outer surface of the bearing ring after the nitriding treatment in order to transform the parts into the correct form and dimensions.
20% - 40% of the case hardened outer layer, this would be routine optimization. See MPEP 2144.05(II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In this case, Colynuck et al. teach to case harden the bearing ring via a nitriding treatment, and then, to apply a finishing treatment that removes a certain thickness of the case-hardened outer layer. While Colynuck et al. does not specify a percentage of the case-hardened outer layer that is removed by the finishing treatment, it is not inventive to determine workable percentages/ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”